Name: Commission Regulation (EEC) No 64/82 of 12 January 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 1 . 82 Official Journal of the European Communities No L 9/ 11 COMMISSION REGULATION (EEC) No 64/82 of 12 January 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 15 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 January 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 9/ 12 Official Journal of the European Communities 14. 1 . 82 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 07.01-15 07.01 All New potatoes 1 679 320-94 98-43 249-80 27-84 52 611 107-88 22-72 1.2 07.01-31 07.01-33 07.01 DI Cabbage lettuce 4 650 888-68 272-56 691-68 77-09 145 677 298-73 62-91 1.3 07.01-45 07.01-47 07.01 F II Beans of the species Phaseolus 5 085 971-92 298-09 756-47 84-31 159 322 326-71 68-80 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 106-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 4 127 788-74 241-91 613-90 68-42 129 295 265-13 55-83 1.6 07.01-63 ex 07.01 H Onions (other than sets) 587 112-32 34-45 87-42 9-74 18 412 37-75 7-95 1.7 07.01-67 ex 07.01 H Garlic 9 143 1 747-34 535-91 1 360-00 151-58 286 434 587-36 123-69 1.8 07.01-71 07.01 K Asparagus 11 831 2 257-99 702-19 1 768-59 197-77 375 765 767-83 161-85 1.9 07.01-73 07.01 L Artichokes 1 441 275-39 84-46 214-34 23-89 45 144 92-57 19-49 1.10 07.01-75 07.01-77 07.01 M Tomatoes 1 553 296-86 91-04 231-05 25-75 48 662 99-78 21-01 1.11 07.01-81 07.01-82 07.01 P I Cucumbers 2 166 414-09 127-00 322-30 35-92 67 881 139-19 29-31 1.12 07.01-93 07.01 S Sweet peppers 2 288 437-37 134-14 340-42 37-94 71 696 147-02 30-96 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L. ) 3 132 598-64 183-60 465-94 51-93 98 13 3 201-23 42-37 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef .) 1 143 218-59 67-04 170-14 18-96 35 833 73-48 1 5-47 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 956 373-95 1 14-69 291-05 32-44 61 300 125-70 26-47 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 432 273-71 83-94 213-04 23-74 44 869 92-00 19-37 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 528 674-28 206-80 524-81 58-49 110 532 226-66 47-73 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 5 623 1 074-69 329-61 836-46 93-23 176 169 361-25 76-07 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8 194 1 566-17 480-34 1 218-99 135-87 256 735 526-46 110-87 2.5 08.02 AI Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12 08.02-16 I  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita and Hamlins 1 188 227-16 69-67 176-80 19-70 37 237 76-36 16-08 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 467 280-44 86-01 218-27 24-32 45 971 94-27 19-85 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids , fresh : 2.6.1 2.6.2 2.6.3 08.02-29 08.02-31 08.02-32  Monreales and Satsumas  Mandarins and Wilkings  Clementines 1 713 1 236 2 031 327-45 236-80 388-30 100-43 73-79 119-09 254-86 185-10 302-22 28-40 20-74 33-68 53 677 39 001 63 652 110-07 81-67 130-52 23-18 17-96 27-48 2.6.4 08.02-34 08.02-37  Tangerines and others 3 537 676-15 207-37 526-27 58-65 110 839 227-29 47-86 14. 1 . 82 Official Journal of the European Communities No L 9/ 13 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 446 276-35 84-75 215-09 23-97 45 301 92-89 19-56 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 216 232-45 71-29 180-92 20-16 38 104 78-13 16-45 2.8.2 ex 08.02-70  pink 1 925 368-03 112-87 286-45 31-92 60 330 123-71 26-05 2.9 08.04-11 08.04-19 08.04 A I Table grapes 3 764 719-46 220-66 559-97 62-41 117 938 241-84 50-93 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 2 407 460-02 141-09 358-05 39-90 75 410 154-63 32-56 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 100 208-21 63-89 162-60 18-02 34 188 70-17 15-10 08.06-38 2.12 08.07-10 08.07 A Apricots 13 039 2 491-95 764-28 1 939-55 216-18 408 494 837-66 176-40 2.13 ex 08.07-32 ex 08.07 B Peaches 8 554 1 634-95 501-44 1 272-53 141-83 268 010 549-58 115-73 2.14 ex 08.07-32 ex 08.07 B Nectarines 7 799 1 490-49 457-13 1 160-09 129-30 244 329 501-02 105-51 2.15 08.07-51 J 08.07-55 f 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 I 08.07-75 f 08.07 D Plums 6 330 1 209-8 1 371-05 941-62 104-95 198 318 406-67 85-64 2.17 08.08-11 I 08.08-15 f 08.08 A Strawberries 19213 3 671-88 1 126-17 2 857-93 318-54 601 915 1 234-30 259-93 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 4015 767-43 235-37 597-31 66-57 125 802 257-97 54-32 2.20 ex 08.09-90 ex 08.09 Kiwis 10 656 2 036-62 624-63 1 585-16 176-68 333 855 684-61 144-17